On argument, order denying plaintiff’s motion for temporary alimony and counsel *1053fee modified on the facts by striking out that part of the order which denied a counsel fee and inserting in place thereof a provision granting a counsel fee of $500 to plaintiff, to be paid by defendant at the office of her attorneys within ten days from the entry of the order hereon. As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant. The parties are directed to proceed with the trial of the action on February 5, 1945, subject to the approval of the justice presiding. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.